UNITED STATES COURT OF APPEALS
                            for the Fifth Circuit

                 _____________________________________

                               No. 92-1076
                            Summary Calendar
                 _____________________________________

                          UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                      VERSUS

                                JERROLD MORRIS,

                                                         Defendant-Appellant.

     ______________________________________________________

          Appeal from the United States District Court
               for the Northern District of Texas
     ______________________________________________________
                      (September 24, 1992)

Before JOLLY, DUHÉ, and BARKSDALE, Circuit Judges.

DUHÉ, Circuit Judge:

     Appellant Morris was charged with drug offenses arising out of

two separate transactions on different days.                  The jury acquitted

him of   the    charges    stemming    from     the   first    transaction,    but

convicted him of those stemming from the second.                     He appeals

contending     that,    since   his   sole     defense   was    entrapment,    his

acquittal on charges from the first event precluded his conviction

on charges from the second because, to acquit as to the first, the

jury must have found no predisposition, and predisposition must be

measured at a time before any government involvement.                    In the

alternative,     he    contends    that      the   government's     evidence    of

predisposition was insufficient. We disagree with both contentions

and affirm.
     His first argument has been squarely rejected by both the

Second and Ninth Circuits.          U.S. v. North, 746 F.2d 627, 630 (9th

Cir.), cert. denied, 470 U.S. 1058 (1985); U.S. v. Smith, 802 F.2d
1119, 1125 (9th Cir. 1986); U.S. v. Khubani, 791 F.2d 260, 264 (2d.

Cir), cert denied, 479 U.S. 851 (1986).               We agree with those

results and find those cases consistent with U.S. v. Wells, 506
F.2d 924 (5th Cir. 1975).         In Wells we rejected the contention that

the jury should have been instructed that it could find that the

several drug sales were a "course of conduct" induced by government

activity.     Id. at 926-927.          We held that the district court

correctly instructed the jury that it should consider each count

separately, allowing it to consider whether Defendant was guilty of

any or all of the offenses charged.          Id. at 926.

     We further note that even if the verdicts be considered

inconsistent that is not ground for reversal.            U.S. v. Pena, 949
F.2d 751, 755 (5th Cir. 1991).

     Where    the    jury   has   rejected   an   entrapment   defense,   the

standard of review is whether, when viewing the evidence in the

light most favorable to the Government, a reasonable jury could

find, beyond a reasonable doubt, that the defendant was predisposed

to commit the offense.        U.S. v. Arditti, 955 F.2d 331, 343 (5th

Cir. 1992).         Here the version of events differs between the

testimony of the Government agent and Appellant.               The jury was

entitled to credit the agent's testimony rather than that of the

Appellant. The agent's testimony was more than sufficient to carry

the Government's burden.


                                        2
AFFIRMED.




            3